COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
MARCELINO CHAVEZ,                                                    No. 08-14-00190-CV
                                                 §
                               Appellant,                              Appeal from the
                                                 §
v.                                                                    41st District Court
                                                 §
UNIVERSITY MEDICAL CENTER                                         of El Paso County, Texas
OF EL PASO F/K/A THOMASON                        §
MEDICAL CENTER,                                                       (TC# 2010-3010)
                                                 §
                               Appellee.
                                                 §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that Marcelino Chavez, Appellant, has failed to

pay the case filing fee or make financial arrangements with the clerk of the trial court to pay for

the clerk’s record, we dismiss the appeal for want of prosecution.

       On June 13, 2014, the trial court entered an order granting University Medical Center’s

plea to the jurisdiction. Chavez filed notice of appeal but he has not paid the case filing fee of

$195.00 nor has he established he is indigent in accordance with TEX.R.APP.P. 20.1. On July 3,

2014, the Clerk of the Court sent Chavez a letter notifying him that the case filing fee had not

been paid and failure to pay it within twenty days could result in dismissal of the appeal for want

of prosecution pursuant to TEX.R.APP.P. 42.3(b) and (c). Chavez has not paid the filing fee or
otherwise responded to the Clerk’s inquiries. Additionally, the trial court clerk has notified the

Court that Chavez has not made financial arrangements to pay for the clerk’s record. The Clerk

of the Court notified Chavez by letter regarding his failure to make financial arrangements to pay

for the clerk’s record and advised him that the appeal would be dismissed for want of

prosecution unless he responded within ten days and showed grounds for continuing the appeal.

See TEX.R.APP.P. 37.3. No reply has been received. Accordingly, we dismiss the appeal for

want of prosecution. See TEX.R.APP.P. 42.3(b).



                                             GUADALUPE RIVERA, Justice
August 27, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                              -2-